Title: To George Washington from Christian Senf, 20 May 1789
From: Senf, Christian
To: Washington, George



Sir,
Rocky Mount, So. Carolina the 20th May 1789

At last the Period seems to have arrived, when I may venture, under the present, and happy, Goverment, to propose a Plan, I have had for several Years in Contemplation.
The Opportunities, I have had during the War and since, have given me a good deal of Knowledge of Our Sea-Coast. The Advantages this Country has over many others, if its Inland Communications by Water are improved, are certainly, in my humble Opinion, very great—I have not the least Doubt of the Practicability, that a safe and good Inland Navigation can be effected, on moderate Expences, from the State of New York to East Florida.
The Traveller must recieve much Satisfaction, when he can travers hundreds of Miles in Safety, without being tossed about

by the Sea or to undergo the great Fatigues to travel by Land. How much greater will be the Benefices, the Inhabitants will recieve, when they can transport their Produces and Manufactories almost to any Port of the United States, where it appears most suitable to them, without any Risk, either in Peace or in War-time.
The Desire to assist in so great and beneficial a Plan, urges me to request humbly, to be honored with a Permission from the Goverment to make the necessary Surveys for the Purpose mentioned, and to have that Satisfaction to present the Plans and the Estimates of the Expences.
That I may further be permitted to draw for a Sum of Money (or to be furnished with it) from time to time, not exceding five hundred pounds Sterling in all, on Account, to defray all the travelling Expences from it, and to pay the Wages and Provisions for the People requisite, to assist me, when surveying.
And that I may have a Recommendation to the Governors of the different States, to be furnished with a Boat and Guides, when I shal have Occasion for.
Should the Goverment be pleased to approve of my Propositions, I shal cheerfully engage myself, to furnish twelve Months after the time, I have recieved the Approbation, a Map with the necessary Plans anexed to it; with every Explanations, Remarks and an Estimate of the Expences attending it; If no unforseen Accidents happen—I shal likewise not omit, to make all Military Observations, as far as my Capacity will permit me, if demanded. And I promise, that the whole Sum of Expences, in making these Surveys, shal not exceed five hundred pounds Sterling, excluding the Hire of a Boat or Guides, I may be furnished with at times when requisit.
An Apprehension, that the interested Motives of the different States, under the former Goverment, could frustrate my Wishes, has hithertoo prevented me to attempt to lay the present Proposition sooner before the Honorable the Congress.
I hope, that my humble and well meaning Proposition may meet with a kind Reception. And if the Execution of so great a Plan should be thought premature, I flatter myself, that I will be so far indulged, to make the necessary Surveys, to prove with them, what may be done, and what I have proposed. I have the

Honor to be with perfect Respect Sir, Your Excellency’s most obedient & humble Servant

Ch. SenfEngineer of the State of South Carolina

